Citation Nr: 1229365	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.

By rating decision in July 2009, the RO increased the disability rating for PTSD to 50 percent, effective the date of claim, May 9, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The Veteran testified at a personal RO hearing in May 2009 and at a Board hearing at the local RO in July 2012.  Copies of the hearing transcripts have been associated with the claims file.  

Additional evidence was associated with the claims file in July 2012 and the Veteran waived RO consideration of such evidence.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to consider such evidence. 

A review of the Virtual VA claims processing system (Virtual VA) does not include any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record shows that the Veteran filed an application for Vocational Rehabilitation benefits in March 2009 and again in June 2010.  In an October 2010 statement, the Veteran indicated that these records were pertinent to his claim as testing done in association with his Vocational Rehabilitation application showed that he could not be employed due to his memory problems, which he attributed to his PTSD.  A May 2009 conference report indicated that the Vocational Rehabilitation report would be sent to the RO once an evaluation was completed.  A July 2009 notation indicated that there had been no response or report from the Vocational Rehabilitation office.  To date, it does not appear that the Veteran's VA Vocational Rehabilitation folders have been associated with the claims folder.  As the Veteran has indicated that these records are pertinent to his appeal, this matter must be returned to the RO in order to obtain the Veteran's Vocational Rehabilitation folders and associate them with the claims file.  

The Veteran was last afforded a VA examination in May 2010.  He has asserted on numerous occasions that the examiner did not adequately address his memory problems and the effect they had on his employment.  Moreover, at the Board hearing, he indicated that he lacked motivation to do anything on a daily basis and preferred to just stay inside his home.  However, at the examination, the examiner noted that motivation appeared relatively intact due to report of various activities.  The Veteran also expressed some suicidal ideation at the Board hearing, which was expressly denied at the previous examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony that appears to indicate a possible increase in severity, and in light of the need to obtain the Vocational Rehabilitation folders, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

Lastly, the Veteran has indicated that he receives continuous treatment at the VA for his disability.  The most recent VA treatment records associated with the claims file pertaining to his PTSD are dated from June 2010.  A review of Virtual VA also does not reveal any additional records.  Thus, in light of the need to remand for other matters, the RO should also obtain the Veteran's VA treatment records from June 2010 to the present. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's VA Vocational Rehabilitation folders and associate these documents with the claims folder. 

2.  The RO should obtain VA treatment records from June 2010 to the present.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder, including the Vocational Rehabilitation folders, must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, to include whether the Veteran has any occupational or social impairment due to his service-connected PTSD.  The examiner should specifically address the Veteran's memory problems and determine whether they are associated with his PTSD and offer an opinion as to the effect they have on his employability.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

